[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR ORDER OF PSYCHIATRIC EXAMINATION (#147.00)
The court heard the arguments on the motion for order of psychiatric exam and the ostensible reason that it was requested was to assist the court in rendering its decision.
The court finds that it does not need the psychiatric examination of either party to render its decision. It was filed after the proceedings had begun on the extension of the temporary restraining order. Accordingly, the motion for order of psychiatric examination is denied.
KARAZIN, J.